Citation Nr: 1524583	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability (medial meniscal tear), to include as secondary to a service-connected left knee disability (degenerative joint disease).  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1983 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A videoconference hearing was held before the undersigned Acting Veterans Law Judge in February 2015, during which the Veteran presented testimony.  A transcript of said hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" (VVA) system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claims for entitlement to service connection for right ear hearing loss, left ear hearing loss, and for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.  

After the issuance of the SOC in August 2013 (in which it addressed all the issues currently on appeal before the Board), the RO obtained evidence pertinent to the Veteran's claims, to include VA Medical Center (VAMC) treatment records dated through November 2014 and a VA examination of the knees in July 2014.  However, the RO did not prepare an SSOC considering this newly-received evidence, and the Veteran has not withdrawn any of the aforementioned claims.  Thus, a remand is required to ensure that all pertinent evidence is considered in an AOJ adjudication of the claims at issue, with reference thereto in an SSOC, is required.  

Notice is taken that this is not a case governed by interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which is to the effect that AOJ consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013. See Veterans Benefits Administration Fast Letter 14-02. Here, the VA treatment records and VA examination report were compiled and added to the record by VA. As such, the cited Fast Letter is not for application in this instance.

Finally, during his February 2015 videoconference hearing, the Veteran testified that all of his records were located at the John D. Dingell VAMC in Detroit, Michigan.  (Hearing Transcript, Pages 4 and 14); see also VA Form 21-4138, received in December 2014 (wherein the Veteran stated that all of his care is at the Detroit VAMC).  Because the most recent VA treatment records from the Detroit VAMC are dated in November 2014, all VA records since that time should be uploaded into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file all VA medical records since November 2014.  

2. After undertaking any other development deemed to be appropriate, the AOJ must readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




